Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1)A product and a process specially adapted for the manufacture of said product; or 
(2)A product and process of use of said product; or
(3)A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)A process and an apparatus or means specifically designed for carrying out the said process; or
(5)A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction/Election
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4, 8 and 19, drawn to a cell comprising (i) a chimeric antigen receptor (CAR) or a transgenic T-cell receptor (TCR), and (ii) a polypeptide capable of co-localizing a beta-2 microglobulin (B2M) component of an MHC class I molecule with an intracellular signaling domain within the cell. 
Group II, claims 14, 17 and 18, drawn to a nucleic acid construct (or vector(s)) comprising a first nucleic acid encoding a CAR or transgenic TCR, and a second nucleic acid encoding a polypeptide capable of co-localizing a beta-2 microglobulin component of an MHC class I molecule with an intracellular signaling domain.
Group III, claims 21, 23, 24 and 26, drawn to a method for treating or preventing a disease comprising administering a pharmaceutical composition comprising the cells of Group I. 
Group IV, claim 27, drawn to a method for making a cell of Group I, comprising introducing into cell nucleic acids of Group II.
Group V, claim 29, drawn to an engineered polypeptide comprising a beta-2 microglobulin component of an MHC I linked to a component of the CD3 complex.
Group VI, claim 30, drawn to a bispecific polypeptide which comprises (i) a first binding domain which is capable of binding to the beta-2 microglobulin polypeptide; and (ii) a second binding domain which is capable of binding to a polypeptide comprising an intracellular signaling domain or a component of the CD3 complex.
Group VII, claims 31-35, drawn to a method for deleting T cells in vivo which recognize a peptide presented by the MHC class I molecule of a cell according to claim 1, comprising administration of a cell according to claim 1 to a subject, such that T cells in the subject which recognize such a peptide/MHC are deleted by negative selection (see e.g. claims 31-34), or method for preventing immune rejection of a cell according to claim 1, comprising the step of deleting T cells in vivo which recognize a peptide presented by the MHC class I molecule of the cell by a method according to claim 11 (see e.g. claim 35).
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature shared between Groups I-VII is a polypeptide that can co-localize a B2M component with an intracellular signaling domain within the cells, or nucleic acid molecules encoding them. This technical feature is not a special technical feature for it does not provide a contribution over the prior art. Prior art reference, Pyzik et al. (The J. of Immunology, 2015, 194: 4595–4603) teaches that neonatal Fc receptor (FcRn) is a type I transmembrane glycoprotein and associates with b2m, forming the ligand-binding regions. See e.g. page 4597, left column, para 1. It further teaches that FcRn is capable of orchestrating a signaling cascade that is associated with secretion of cytokines skewed toward Th1 and T cytotoxicity 1 (TC1) responses, particularly IL-12. See e.g. page 4601, left column, para 2. Based on these teachings, the B2M polypeptide itself reads on the polypeptide “capable of co-localizing a beta-2 microglobulin component of an MHC class I molecule with an intracellular signaling domain within the cell” since the B2M polypeptide is known to associate with FcRn which contains an intracellular signaling domain within the cell.
In the absence of a contribution over the prior art, the technical feature shared between Groups I-VII is not special technical feature for it does not provide a contribution over the prior art. 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Relevant to the group elected, Applicants must make the following species elections:
1) Applicants must elect either a CAR or a transgenic TCR (for e.g. Group I, item (i) of claim 1); and
2) Applicant must elect, for e.g. Group I, item (ii), either a polypeptide that comprises a B2M component (see e.g. claim 2), or a polypeptide that does not comprise a B2M component (a B2M binder, see e.g. claim 8).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species lack unity for the same reasons as indicated with respect to the inventive groups above. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group of invention and each relevant species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected group of invention and species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 does not recite a method. Please double-check claim 35 for dependency. Claim 35 is now considered as if it were depending from claim 31.